ORDER
Before SKOPIL, PREGERSON, and FERGUSON, Circuit Judges.
The panel as constituted above has voted to deny the petition for rehearing and to reject the suggestion for rehearing en banc.
The full court has been advised of the suggestion for rehearing en banc and an active judge called for an en banc vote. The matter failed to receive the vote of a majority of the active judges in favor of en banc consideration. Federal Rule 35(b).
The petition for rehearing is denied, 704 F.2d 1065, and the suggestion for rehearing en banc is rejected.